Title: To Benjamin Franklin from Peter Timothy, 24 August 1772
From: Timothy, Peter
To: Franklin, Benjamin


My dear Sir,
Charles-Town, Aug. 24. 1772.
It is almost sufficient to discourage any Man from continuing to write, who has sent so many Letters as I have to you since the 16th of August last Year, without receiving an Answer to any one besides the first, and that after Six Months had elapsed. But I will suppose they have miscarried: I can not believe that Doct. Franklin will withdraw his Friendship from any Man, while it may be in his Power to serve him, merely because he has been unfortunate. I have been so, but never willfully wrong’d any Man. I have suffered, by never being lukewarm in any Cause. I must be active, and I never did set that Value upon Money, which the prudent Part of the Mankind generally does: In that Respect I have been imprudent; and if I have been unjust, the World says, it is to myself and Family. You have already been made acquainted with many Particulars of my Situation, tho’ in a very confused Manner.
My natural Eyes being almost worn out, I have declined the Printing Business, and am now employed in putting my Affairs in order for a Settlement. In the mean Time I am ready for any Employment in His Majesty’s Service, that will not degrade me, which any Friend may think me fit for or can procure by his Interest. The Naval Officer’s Place here is not of any considerable Value, the Duty is easy; it is held by one Stephenson, and executed by Mr. Raper his Deputy: I could be satisfied with a Reversion of that Office. I know your Disposition from Mr. Hughes, whose Loss I shall ever lament; if you say you will serve me if you can, I am sure you will do it. The Manner must be left to you.
My Son Benjamin Franklin has just happily got thro’ the Measles, and a fine promising Boy; but as I have lost eight Sons in Teething, my Apprehension for him will not be over till he has all his Teeth.
When I began this Letter it was with an Intent to say nothing of myself—but Self, somehow or other, even in unmercenary Minds will always prevail; and I find myself as apt to wander as other Men. I took up my Pen, only to recommend to your Notice and Friendship, a very worthy and intimate Friend of mine, Capt. Elias Vanderhorst, by whom this will be handed to you—a Gentleman, who can perhaps give you as good an Account of this and the Southern Colonies as any you ever yet have met with. He is modest and sensible, of unquestionable Honour and Veracity; has enjoyed a good Fortune, but sunk it in Trade, by Ill-Usage, not Misconduct. In short, he is such a Man, that I am persuaded, when you know him, you will not regret his having been recommended by Your most affectionate oblig’d and very obedient humble Servant.
Petr. Timothy.
